NO. 12-20-00057-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

LEE TRANSERVICES, INC.,                                   §   APPEAL FROM THE 159TH
APPELLANT

V.
                                                          §   JUDICIAL DISTRICT COURT
VULCAN MATERIALS COMPANY
AND STATEWIDE TRANSPORT, LLC,
APPELLEES                                                 §   ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Lee Transervices, Inc., filed a motion to dismiss this appeal. No decision has
been delivered in this appeal. Accordingly, the motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered September 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 2, 2020


                                         NO. 12-20-00057-CV


                               LEE TRANSERVICES, INC.,
                                      Appellant
                                         V.
                           VULCAN MATERIALS COMPANY AND
                             STATEWIDE TRANSPORT, LLC,
                                      Appellees


                                Appeal from the 159th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-00019-18-01)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.